DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to amended limitations of claims 1 and other independent claims have been considered but are moot because the arguments do not apply in view of newly found reference Ricciardi being used in the current rejection.  See the new rejection below.
Furthermore, regarding claim 1, Applicant alleges that the Examiner has not provided any reasoning based on the contents of Zhang or Matias that would motivate a person of skill in the art to modify Zhang to arrive at claim 1, and further asserts that the rejection lacks “some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.”  Examiner respectfully disagrees and would like to point out that the motivation, associated with claim 1, given in the previous office action come from the Matias reference (¶0003).  Therefore it moots Applicant’s argument about the combination of rejection.
Regarding claim 9, Applicant alleges that combination of Zhang and Matias does not disclose “where in the step of extracting comprises sending a playlist of uniform resource identifiers (URIs), each URI addressing a different one of subsequent groups of pictures (GOPs) within said clip, from the server to a remote device.” Examiner respectfully disagrees.  In response to applicant's arguments against the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, combination of Zhang and Matias was used to teach this limitation, where Zhang discloses (¶0051, ¶0044) that the server returns program list with multiple hyperlinks pointing to different copies of the TV programs stored at different web servers along with another hyperlink pointing to a program related to the current program to the terminal as represented in Figs. 2G, 2I, 2J, and Matias discloses (¶0126, ¶0020) that the plurality of generated segments are included in the video clip as represented in Fig. 4.  Together, combination of Zhang and Matias renders obviousness of the claim.
Regarding claim 10, Applicant alleges that combination of Zhang and Matias does not disclose “wherein the step of extracting the clip comprises playing the clip on a screen of the remote device by automatically subsequently retrieving said GOPs of said clip from the database via the URIs of said playlist.”  Examiner respectfully disagrees. Combination of Zhang and Matias teaches this limitation, where Zhang discloses (¶0044) that the terminal device obtains TV program segment by selecting the hyperlink, where (¶0049) the terminal displays the hyperlink and in response to a user selection of the hyperlink, the terminal starts playing the TV program on the display as represented in Fig. 2H, and Matias discloses (¶0109, ¶0126, ¶0020) that the plurality of generated segments (clips) are automatically displayed sequentially as represented in Fig. 4.  Therefore it moots Applicant’s argument.

Regarding claim 15, Applicant alleges that combination of Zhang and Matias does not disclose “wherein a time of capturing or transmitting the image is recorded and used for narrowing the matching of the image or fingerprint with the pictures of the videos.” Examiner respectfully disagrees.  Combination of Zhang and Matias teaches this limitation, where Zhang discloses (¶0036) that the server uses image data received from the terminal to identify the program, where (¶0050) the timestamp indicating when the image of the TV program was obtained is provided by the terminal when sending the image to the server, and Matias discloses (¶0039) that a time attribute matching to a timestamp includes date/time associated with capture of a video, where (¶0141) a first moment of interest is identified within the video that corresponds to a first point in time within the first video clip; the first point in time is associated with the first video clip having a first value of a first attribute. Therefore it moots Applicant’s argument.

With regard to the dependent claims, the respective rejections are maintained as Applicant has only argued that the Zhang and/or Matias do not cure the deficiencies, nevertheless it is the Examiner's contention that Zhang and Matias do not contain any deficiencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2015/0121409 to Zhang (“Zhang”) in view of US PG Pub 2016/0247537 to Ricciardi (“Ricciardi”).
Regarding claim 16, “A method of generating a clip from a video displayed on a screen” reads on the method for retrieving/playing TV program segments using a mobile terminal which obtains an image of a TV program currently being played on a TV (abstract) disclosed by Zhang and represented in Fig. 2A.
As to “comprising: storing a set of videos in a database of a server, each video containing a sequence of pictures” Zhang discloses (¶0041-¶0043, ¶0076, ¶0152) that the server comprises a library that stores a set of images obtained by sampling respective programs/videos as represented in Fig. 1 (element 104), Fig. 2 (element 205).
As to “capturing an image of the screen displaying one of the videos of said set, with a capturing device” Zhang discloses (¶0034, ¶0035, ¶0037, ¶0056) that the terminal samples a video currently played on a TV to obtain an image as represented in Fig. 1 (element 101) and Fig. 2B.
As to “transmitting the image, or a fingerprint derived from the image, from the capturing device to the server” Zhang discloses (¶0039, ¶0065) that the terminal sends the captured image to a server as represented in Fig. 1 (element 102) and Fig. 2 (element 202).
As to “in the server, matching the image or fingerprint with…picture of…videos in the database…to determine a set of matching pictures…and a set 
As to “displaying…the matching pictures on a screen of the capturing device and selecting one of the…matching pictures” Zhang discloses (¶0039) that after terminal sends an image to be identified to a server, (¶0046, ¶0052) the server identifies TV station (image/fingerprint) associated with the image and identifies all the TV programs matching TV station and display the list of TV programs associated with the TV station to the user, where (¶0043) the each TV program includes a set of images obtained within a particular time as represented in Fig. 2G; (¶0050, claim 3) the timestamp associated with the matching image is generated by the server when comparing the images; (¶0052) 
As to “extracting a clip from that video which contains the selected…picture, the clip having a length shorter than that of said video and having a start and a stop time in a given relation to the timestamp of the selected one of the...picture” Zhang discloses (¶0050, ¶0074, ¶0076, ¶0192) that the terminal is provided with the video segment of the TV program by playing the clip from the timestamp which is shorter in length than playing from the beginning of the video.
Zhang meets all the limitations of the claim except “matching the image or fingerprint with a first picture of a first video and a second picture of a second 

Regarding claim 17, “The method of claim 16, wherein the step of extracting the clip comprises sending a playlist of uniform resource identifiers (URIs), each URI addressing a different one of subsequent groups of pictures (GOPs) within said clip, from the server to the capturing device” Zhang discloses (¶0051, ¶0044) that the server returns program list with multiple hyperlinks 
As to “playing the clip on a screen of the remote device by automatically subsequently retrieving said GOPs of said clip from the database via the URIs of said playlist” Zhang discloses (¶0044) that the terminal device obtains TV program segment by selecting the hyperlink, where (¶0049) the terminal displays the hyperlink and in response to a user selection of the hyperlink, the terminal starts playing the TV program on the display as represented in Fig. 2H.

Claims 1-11, 15, and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Ricciardi, and further in view of US PG Pub 2017/0110151 to Matias (“Matias”) and 
Regarding claim 1, “A method of generating a clip from a video displayed on a screen” reads on the method for retrieving/playing TV program segments using a mobile terminal which obtains an image of a TV program currently being played on a TV (abstract) disclosed by Zhang and represented in Fig. 2A.
As to “comprising: storing a set of videos in a database of a server, each video containing a sequence of pictures” Zhang discloses (¶0041-¶0043, ¶0076, ¶0152) that the server comprises a library that stores a set of images obtained by sampling respective programs/videos as represented in Fig. 1 (element 104), Fig. 2 (element 205).
As to “capturing an image of the screen displaying one of the videos of said set, with a capturing device” Zhang discloses (¶0034, ¶0035, ¶0037, ¶0056) 
As to “transmitting the image, or a fingerprint derived from the image, from the capturing device to the server” Zhang discloses (¶0039, ¶0065) that the terminal sends the captured image to a server as represented in Fig. 1 (element 102) and Fig. 2 (element 202).
As to “in the server, matching the image or fingerprint with at least one of the pictures of one of the videos in the database to determine a matching video and a timestamp of a matching picture in the matching video” Zhang discloses (¶0041, ¶0046, ¶0078) that the server matches images stored in in the library with the image to be identified and identifies a TV program matching to the captured image as represented in Fig. 1 (elements 104, 105) and Fig. 2 (element 205).  Zhang further discloses (¶0050, claim 3) that the timestamp associated with the matching image is generated by the server when comparing the images.
As to “extracting a clip from the matching video, the clip having a length shorter than that of said video and having a start and a stop time in a given relation to said timestamp” Zhang discloses (¶0050, ¶0074, ¶0076, ¶0192) that the terminal is provided with the video segment of the TV program by playing the clip from the timestamp which is shorter in length than playing from the beginning of the video.
Zhang meets all the limitations of the claim except “matching the image or fingerprint with at least one of the pictures of one of the videos and extracting a clip from…the matching picture in the matching video.”  However, Ricciardi 
Combination of Zhang and Ricciardi meets all the limitations of the claim except “extracting a clip…having a start and a stop time in a given relation to said timestamp, the start time preceding said timestamp.”  However, Matias discloses (abstract) that the video clips are automatically generated using moments of interest identified within video; (¶0091, ¶0040) the video clip/segment is adjusted/edited/extracted for timing the presentation of the moments of interest, where the reference start time and end time within a video clip defines a point in time associated with a moment of interest; (¶0101) the span of the video clip between the reference start time and the reference end time comprises the moment of interest.  Therefore, it would have been obvious to one of the ordinary 

Regarding claim 2, “The method of claim 1, wherein the screen is a television set, the video is broadcast to the television set and the server, and the step of storing comprises recording the broadcast video in the database” Zhang discloses (¶0033, ¶0036, ¶0043, ¶0052) that the TV program is being broadcast on a TV and the server; (¶0043, ¶0054) the server stores a set of images and video segments in the library.

Regarding claim 3, “The method of claim 1, wherein the screen is a computer, the video is a webcast to the computer, and the step of storing comprises providing the webcast video in the database” Zhang discloses (¶0033) that the terminal can be a smart TV or a tablet PC, where (¶0051, ¶0109, ¶0141, ¶0237, ¶0231) the copy of the TV program is stored at the web server and transmitted over the Internet.

Regarding claim 4, “The method of claim 1, wherein the capturing device is electronically connected to the screen for electronically capturing the image” Zhang discloses (¶0063, ¶0229, ¶0234) that the terminal comprises a camera to capture playback image of the video.

Regarding claim 5, “The method of claim 1, wherein the capturing device is a smartphone with a camera which is directed at the screen for optically capturing the image” Zhang discloses (¶0033, ¶0229) that the terminal comprises a smartphone with camera/sensor for taking pictures of a TV program played on a TV as represented in Fig. 2B.

Regarding claim 6, “The method of claim 1, wherein the step of extracting comprises sending the extracted clip from the server to a remote device” Zhang discloses (¶0050, ¶0074, ¶0076, ¶0192) that the terminal is provided with the video segment of the TV program by playing the clip from the timestamp, where (¶0046, ¶0091, ¶0093) the server sends extracted segment to the terminal remotely located from the server.

Regarding claim 7, “The method of claim 6, wherein the remote device is a server other than the capturing device” combination of Zhang and Matias teaches this limitation, where Zhang discloses (¶0046, ¶0051, ¶0091, ¶0093) the server sends extracted segment to the terminal remotely located from the server, and Matias discloses (¶0023, ¶0129, ¶0135) the server transmits information/distributes video clip via social network/other entities (another server).

claim 8, “The method of claim 6, wherein the remote device is the capturing device” Zhang discloses (¶0046, ¶0091, ¶0093) the server sends extracted segment to the terminal.

Regarding claim 9, “The method of claim 1, wherein the step of extracting the clip comprises sending a playlist of uniform resource identifiers (URIs), each URI addressing a different one of subsequent groups of pictures (GOPs) within said clip, from the server to a remote device” combination of Zhang and Matias teaches this limitation, where Zhang discloses (¶0051, ¶0044) that the server returns program list with multiple hyperlinks pointing to different copies of the TV program stored at different web servers along with another hyperlink pointing to a program related to the current program to the terminal as represented in Figs. 2G, 2I, 2J, and Matias discloses (¶0126, ¶0020) that the plurality of generated segments are included in the video clip as represented in Fig. 4.

Regarding claim 10, “The method of claim 9, wherein the step of extracting the clip comprises playing the clip on a screen of the remote device by automatically subsequently retrieving said GOPs of said clip from the database via the URIs of said playlist” combination of Zhang and Matias teaches this limitation, where Zhang discloses (¶0044) that the terminal device obtains TV program segment by selecting the hyperlink, where (¶0049) the terminal displays the hyperlink and in response to a user selection of the hyperlink, the terminal automatically starts playing the TV program on the display as represented in Fig. 

Regarding claim 11, “The method of claim 1, wherein the given relation is a time window delimited by said start and stop times and into which said timestamp falls” Zhang discloses (¶0043, ¶0044, ¶0050) that the server provides a set of images obtained by sampling the TV program within a particular time window, where the timestamp falls within the time window as represented in Fig. 8, and Matias discloses (¶0091, ¶0040) that the video clip/segment is adjusted/edited/ extracted for timing the presentation of the moments of interest, where the reference start time and end time within a video clip defines a point in time associated with a moment of interest; (¶0101) the span of the video clip between the reference start time and the reference end time comprises the moment of interest.  

Regarding claim 15, “The method of claim 1, wherein a time of capturing or transmitting the image is recorded and used for narrowing the matching of the image or fingerprint with the pictures of the videos” combination of Zhang and Matias teaches this limitation, where Zhang discloses (¶0036) that the server uses image data received from the terminal to identify the program, where (¶0050) the timestamp indicating when the image of the TV program was obtained is provided by the terminal when sending the image to the server, and Matias discloses (¶0039) that a time attribute matching to a timestamp includes 

Regarding claim 18, see rejection similar to claim 1.

Regarding claim 19, see rejection similar to claim 9.

Regarding claim 20, see rejection similar to claim 1.

Regarding claim 21, see rejection similar to claims 9 and 10.

Regarding claim 22, see rejection similar to claim 5.

Regarding claim 23, “The method of claim 1, wherein said clip length is in a range of 1 to 30 seconds” Matias discloses (¶0126, ¶0058) that the video clips to be provided for that portion are all within 30 seconds as represented in Fig. 4 (elements 408, 410, 412). 

Regarding claim 24, see rejection similar to claim 23.

Regarding claim 25, see rejection similar to claim 23.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Ricciardi and Matias, and further in view of US PG Pub 2012/0311624 to Oskolkov (“Oskolkov”).
Regarding claim 12, combination of Zhang, Ricciardi, and Matias meets all the limitations of the claim except “The method of claim 1, wherein the step of extracting the clip comprises: sending a subset of pictures within the clip, which are in different time relationship to said timestamp, together with times of said pictures within the clip, from the server to a remote device; and displaying the subset of pictures on a screen of the remote device and selecting the times of two of the pictures of said subset as the start and stop times of the clip.”  However, Oskolkov discloses (¶0093-¶0095, ¶0105, ¶0106) at the time when the user pauses the video [timestamp], the device provides the default snapshots (subset of pictures) of the video quote/clip (¶0002) associated with the pause that includes 25 seconds before and 5 seconds after the movie is paused, where (¶0092) still images are taken at regular time intervals during the time period; the user of the device edits the snapshots of the video interval by selecting/adjusting still images, which is taken at particular time, to be included in the video quote/clip as represented in Figs. 11 and 14; (¶0112) the created/edited video clip is published/delivered to other device(s) as represented in Fig. 16.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Zhang, Ricciardi, and Matias’ systems by selecting/editing video clip prior to sending the clip as taught 

Regarding claim 14, combination of Zhang, Ricciardi, and Matias meets all the limitations of the claim except “The method of claim 9. wherein the step of extracting the clip comprises, before sending said playlist: sending a subset of pictures, which are in different time relationship to said timestamp, together with times of said pictures, from the server to the remote device; displaying the subset of pictures on a screen of the remote device and selecting the times of two of the pictures of said subset as the start and stop times of the clip; wherein the subset comprises one picture of each GOP.”  However, Oskolkov discloses (¶0093-¶0095, ¶0105, ¶0106) at the time when the user pauses the video [timestamp], the device provides the default snapshots (subset of pictures) of the video quote/clip (¶0002) associated with the pause that includes 25 seconds before and 5 seconds after the movie is paused; the user of the device edits the snapshots of the video interval by selecting/adjusting still images to be included in the video quote/clip as represented in Figs. 11 and 14.  Oskolkov further discloses (¶0112) that the created/edited video clip is published/delivered to other device(s) as represented in Fig. 16.  In addition, same motivation is used as rejection to claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425